Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-12-00817-CV

                          DTND SIERRA INVESTMENTS, LLC,
                                     Appellant

                                              v.

 DEUTSCHE BANK NATIONAL TRUST COMPANY as Trustee for Ameriquest Mortgage
       Securities, Inc., Asset-Backed Pass-Through Certificates, Series 2005-R6,
                                       Appellee

                  From the 57th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2011-CI-10858
                        Honorable Antonia Arteaga, Judge Presiding

        BEFORE JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

       It is ORDERED that appellee Deutsche Bank National Trust Company, as Trustee for
Ameriquest Mortgage Securities, Inc., Asset-Backed Pass-Through Certificates, Series 2005-R6,
recover its costs of this appeal from appellant DTND Sierra Investments, LLC.

       SIGNED August 21, 2013.


                                                   _____________________________
                                                   Marialyn Barnard, Justice